DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on February 25, 2020. Claims 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on January 14, 2022 and June 1, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method, independent claim 8 is directed toward a system, and independent claim 15 is directed toward an apparatus. Therefore, each of the independent claims 1, 8, and 15 along with the corresponding dependent claims 2-7, 9-14, and 16-20 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1, 8, and 15 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover organizing human activity and/or mental processes. The language of independent claim 1 is used for illustration: a computer-implemented method comprising: 
accessing a communication workflow including one or more tasks arranged in a sequential order, the communication workflow being configured to facilitate interactions with a set of user devices, each task of the one or more tasks including executable code that, upon execution, performs a function associated with the set of user devices, and the communication workflow being associated with one or more parameters that characterize each task of the one or more tasks of the communication workflow (people may perform communication workflow processes including, for example, sending and receiving messages or performing other types of tasks); 
defining a tree structure of the communication workflow, the tree structure including a plurality of nodes and one or more stages, wherein two nodes of the plurality of nodes of the tree structure are connected by at least one stage of the one or more stages, and wherein each task of the one or more tasks of the communication workflow corresponds to a node of the plurality of nodes or a stage of the one or more stages (a person may think about the tree structure of such communications associated with the corresponding tasks/nodes at various stages); 
inputting the tree structure into a machine-learning model, the inputting of the tree structure into the machine-learning model resulting in generating one or more rooted sub- trees for each node or stage of the tree structure of the communication workflow (a person may look at the various tree structures and think about what the rooted sub-tree may look like for a given task/node); and 
generating, as an output of the machine-learning model, a vector representation of the tree structure of the communication workflow, the vector representation being learned using the one or more rooted sub-trees of each node or stage of the tree structure (a person may think about a vector representation based on the analysis of the sub-trees/stages of the tree structure).


Under Step 2A, Prong One, independent claims 1, 8, and 15 recite, in part, a method, a system, and an apparatus. Other than reciting a user devices, one or more processors, a non-transitory computer-readable storage medium, and a computer-program product, nothing in the claims precludes the steps from being directed toward organizing human activity. Therefore, independent claims 1, 8, and 15 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “organizing human activity” judicial exception is not integrated into a practical application.  For example, independent claims 1, 8, and 15 recite the additional elements of a user devices, one or more processors, a non-transitory computer-readable storage medium, and a computer-program product.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a user devices, one or more processors, a non-transitory computer-readable storage medium, and a computer-program product are not integrated into the claims as a whole, claims 1, 8, and 15 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1, 8, and 15 are not patent eligible. 

Dependent claims 1, 8, and 15 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 1, 8, and 15, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 1, 8, and 15  are patent ineligible.

Examiner encourages Applicant to set an interview to discuss potential ways of overcoming the current rejections under 35 U.S.C. 101. 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 10,963,808 (hereinafter, “Kumari”).

Regarding claim 1, Kumari discloses a computer-implemented method comprising: 
accessing a communication workflow including one or more tasks arranged in a sequential order, the communication workflow being configured to facilitate interactions with a set of user devices, each task of the one or more tasks including executable code that, upon execution, performs a function associated with the set of user devices, and the communication workflow being associated with one or more parameters that characterize each task of the one or more tasks of the communication workflow (see at least Fig. 2 and Col. 4, Ln. 51-Col. 5, Ln. 9; the clickstream data (i.e., communication workflow) is a sequentially ordered task list for which may be representative of interactions between user devices which include information regarding various events (i.e., tasks) of the clickstream data (i.e., communication workflow)); 
defining a tree structure of the communication workflow, the tree structure including a plurality of nodes and one or more stages, wherein two nodes of the plurality of nodes of the tree structure are connected by at least one stage of the one or more stages, and wherein each task of the one or more tasks of the communication workflow corresponds to a node of the plurality of nodes or a stage of the one or more stages (see at least Fig. 2 and Col. Ln. ; a decision tree comprising various nodes and branches (i.e., stages) representative of the different events (i.e., tasks) is generated); 
inputting the tree structure into a machine-learning model, the inputting of the tree structure into the machine-learning model resulting in generating one or more rooted sub- trees for each node or stage of the tree structure of the communication workflow (see at least Fig. 2 and Col. 5, Ln. 45-Col. 5, Ln. 55; the events are broken down into features (i.e., sub-trees)); and 
generating, as an output of the machine-learning model, a vector representation of the tree structure of the communication workflow, the vector representation being learned using the one or more rooted sub-trees of each node or stage of the tree structure (see at least Fig. 2 and Col. 6, Ln. 31-Col. 6, Ln. 51; the feature vector (i.e., vector representation) of the tree structure may be output by the machine-learning model which was learned using the features (i.e., sub-trees) of the corresponding nodes).

Regarding claim 2, Kumari discloses all of the limitations of claim 1. Additionally, Kumari discloses 
accessing a set of previously-executed communication workflows (see at least Col. 7, Ln. 4-47; historical data associated with user events and the corresponding clickstream data are accessed); 
defining a tree structure for each previously-executed communication workflow of the set of previously-executed communication workflows (see at least Col. 7, Ln. 4-47; the clickstream data is considered the tree structure for the workflow of the historical communications); 
inputting the tree structure of each previously-executed communication workflow of the set of previously-executed communication workflows into the machine-learning model (see at least Fig. 2 and Col. 6, Ln. 31-Col. 6, Ln. 51; the clickstream data (i.e., tree structures) may be put into a machine learning model); 
generating a vector representation representing the tree structure of each previously- executed communication workflow of the set of previously-executed communication workflows (see at least Fig. 2 and Col. 6, Ln. 31-Col. 6, Ln. 51; the feature vectors representative of historical clickstream data trees may be generated); and 
storing the vector representation of each previously-executed communication workflow in a training data set (see at least Fig. 2 and Col. 8, Ln. 29-Col. 8, Ln. 31; the feature vectors may be used as training data for the final machine learning model).

Regarding claim 3, Kumari discloses all of the limitations of claim 1. Additionally, Kumari discloses wherein the vector representation of the tree structure is generated without evaluating a vector representation of an individual node of the plurality of nodes or of an individual stage of the one or more stages of the tree structure (see at least Fig. 2 and Col. 5, Ln. 45-Col. 5, Ln. 55; the events are broken down into features (i.e., sub-trees) which are then used to generate the feature vectors (i.e., vector representations) rather than the individual nodes being used to create the feature vectors (i.e., vector representations)).

Regarding claim 4, Kumari discloses all of the limitations of claim 1. Additionally, Kumari discloses wherein each node of the plurality of nodes and each stage of the one or more stages of the tree structure is associated with metadata used to characterize the task or a portion of the communication workflow (see at least Col. 4, Ln. 1-42; the events (i.e., tasks/nodes) may include metadata associated with the event (i.e., task/node) and is a portion of the clickstream (i.e., communication workflow)).

Regarding claim 5, Kumari discloses all of the limitations of claim 4. Additionally, Kumari discloses wherein the metadata associated with each node or stage represents a function performed by the task associated with the node or stage, respectively (see at least Col. 4, Ln. 1-42; the events (i.e., tasks/nodes) may include metadata associated with the event (i.e., task/node) and is a portion of the clickstream (i.e., communication workflow) and is associated with the function performed by the event).

Regarding claim 7, Kumari discloses all of the limitations of claim 1. Additionally, Kumari discloses 
extracting one or more rooted partial tree structures for each node of the plurality of nodes or each stage of the one or more stages of the tree structure of the communication workflow, each rooted partial tree structure of the one or more rooted partial tree structure including a set of nodes one or more hops away from the node or stage (see at least Fig. 2 and Col. 5, Ln. 45-Col. 5, Ln. 55; the events are broken down into features (i.e., sub-trees) which are then used to generate the feature vectors (i.e., vector representations) rather than the individual nodes being used to create the feature vectors (i.e., vector representations) which are partials of the whole tree and are used for training); and 
training the machine-learning model using the one or more rooted partial tree structures (see at least Fig. 2 and Col. 8, Ln. 29-Col. 8, Ln. 31; the feature vectors may be used as training data for the final machine learning model).

Regarding claim 8, Kumari discloses a system, comprising: 
one or more processors (see at least Col. 14, Ln. 35-Ln. 60); and 
a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more processors (see at least Col. 14, Ln. 35-Ln. 60), cause the one or more processors to perform operations including: 
accessing a communication workflow including one or more tasks arranged in a sequential order, the communication workflow being configured to facilitate interactions with a set of user devices, each task of the one or more tasks including executable code that, upon execution, performs a function associated with the set of user devices, and the communication workflow being associated with one or more parameters that characterize each task of the one or more tasks of the communication workflow (see at least Fig. 2 and Col. 4, Ln. 51-Col. 5, Ln. 9; the clickstream data (i.e., communication workflow) is a sequentially ordered task list for which may be representative of interactions between user devices which include information regarding various events (i.e., tasks) of the clickstream data (i.e., communication workflow));  
defining a tree structure of the communication workflow, the tree structure including a plurality of nodes and one or more stages, wherein two nodes of the plurality of nodes of the tree structure are connected by at least one stage of the one or more stages, and wherein each task of the one or more tasks of the communication workflow corresponds to a node of the plurality of nodes or a stage of the one or more stages (see at least Fig. 2 and Col. Ln. ; a decision tree comprising various nodes and branches (i.e., stages) representative of the different events (i.e., tasks) is generated);  
inputting the tree structure into a machine-learning model, the inputting of the tree structure into the machine-learning model resulting in generating one or more rooted sub-trees for each node or stage of the tree structure of the communication workflow (see at least Fig. 2 and Col. 5, Ln. 45-Col. 5, Ln. 55; the events are broken down into features (i.e., sub-trees)); and
generating, as an output of the machine-learning model, a vector representation of the tree structure of the communication workflow, the vector representation being learned using the one or more rooted sub-trees of each node or stage of the tree structure (see at least Fig. 2 and Col. 6, Ln. 31-Col. 6, Ln. 51; the feature vector (i.e., vector representation) of the tree structure may be output by the machine-learning model which was learned using the features (i.e., sub-trees) of the corresponding nodes).

Regarding claim 9, Kumari discloses all of the limitations of claim 8. Additionally, Kumari discloses wherein the operations further comprise: 
accessing a set of previously-executed communication workflows (see at least Col. 7, Ln. 4-47; historical data associated with user events and the corresponding clickstream data are accessed);  
defining a tree structure for each previously-executed communication workflow of the set of previously-executed communication workflows (see at least Col. 7, Ln. 4-47; the clickstream data is considered the tree structure for the workflow of the historical communications);  
inputting the tree structure of each previously-executed communication workflow of the set of previously-executed communication workflows into the machine-learning model (see at least Fig. 2 and Col. 6, Ln. 31-Col. 6, Ln. 51; the clickstream data (i.e., tree structures) may be put into a machine learning model);  
generating a vector representation representing the tree structure of each previously- executed communication workflow of the set of previously-executed communication workflows (see at least Fig. 2 and Col. 6, Ln. 31-Col. 6, Ln. 51; the feature vectors representative of historical clickstream data trees may be generated); and
storing the vector representation of each previously-executed communication workflow in a training data set (see at least Fig. 2 and Col. 8, Ln. 29-Col. 8, Ln. 31; the feature vectors may be used as training data for the final machine learning model).

Regarding claim 10, Kumari discloses all of the limitations of claim 8. Additionally, Kumari discloses wherein the vector representation of the tree structure is generated without evaluating a vector representation of an individual node of the plurality of nodes or of an individual stage of the one or more stages of the tree structure (see at least Fig. 2 and Col. 5, Ln. 45-Col. 5, Ln. 55; the events are broken down into features (i.e., sub-trees) which are then used to generate the feature vectors (i.e., vector representations) rather than the individual nodes being used to create the feature vectors (i.e., vector representations)).

Regarding claim 11, Kumari discloses all of the limitations of claim 8. Additionally, Kumari discloses wherein each node of the plurality of nodes and each stage of the one or more stages of the tree structure is associated with metadata used to characterize the task or a portion of the communication workflow (see at least Col. 4, Ln. 1-42; the events (i.e., tasks/nodes) may include metadata associated with the event (i.e., task/node) and is a portion of the clickstream (i.e., communication workflow)).

Regarding claim 12, Kumari discloses all of the limitations of claim 11. Additionally, Kumari discloses wherein the metadata associated with each node or stage represents a function performed by the task associated with the node or stage, respectively (see at least Col. 4, Ln. 1-42; the events (i.e., tasks/nodes) may include metadata associated with the event (i.e., task/node) and is a portion of the clickstream (i.e., communication workflow) and is associated with the function performed by the event).

Regarding claim 14, Kumari discloses all of the limitations of claim 8. Additionally, Kumari discloses wherein the operations further comprise: 
extracting one or more rooted partial tree structures for each node of the plurality of nodes or each stage of the one or more stages of the tree structure of the communication workflow, each rooted partial tree structure of the one or more rooted partial tree structure including a set of nodes one or more hops away from the node or stage (see at least Fig. 2 and Col. 5, Ln. 45-Col. 5, Ln. 55; the events are broken down into features (i.e., sub-trees) which are then used to generate the feature vectors (i.e., vector representations) rather than the individual nodes being used to create the feature vectors (i.e., vector representations) which are partials of the whole tree and are used for training); and
training the machine-learning model using the one or more rooted partial tree structures (see at least Fig. 2 and Col. 8, Ln. 29-Col. 8, Ln. 31; the feature vectors may be used as training data for the final machine learning model).

Regarding claim 15, Kumari discloses a computer-program product tangibly embodied in a non-transitory machine- readable storage medium (see at least Col. 14, Ln. 35-Ln. 60), including instructions configured to cause a processing apparatus to perform operations including: 
accessing a communication workflow including one or more tasks arranged in a sequential order, the communication workflow being configured to facilitate interactions with a set of user devices, each task of the one or more tasks including executable code that, upon execution, performs a function associated with the set of user devices, and the communication workflow being associated with one or more parameters that characterize each task of the one or more tasks of the communication workflow (see at least Fig. 2 and Col. 4, Ln. 51-Col. 5, Ln. 9; the clickstream data (i.e., communication workflow) is a sequentially ordered task list for which may be representative of interactions between user devices which include information regarding various events (i.e., tasks) of the clickstream data (i.e., communication workflow));  
defining a tree structure of the communication workflow, the tree structure including a plurality of nodes and one or more stages, wherein two nodes of the plurality of nodes of the tree structure are connected by at least one stage of the one or more stages, and wherein each task of the one or more tasks of the communication workflow corresponds to a node of the plurality of nodes or a stage of the one or more stages (see at least Fig. 2 and Col. Ln. ; a decision tree comprising various nodes and branches (i.e., stages) representative of the different events (i.e., tasks) is generated);  
inputting the tree structure into a machine-learning model, the inputting of the tree structure into the machine-learning model resulting in generating one or more rooted sub- trees for each node or stage of the tree structure of the communication workflow (see at least Fig. 2 and Col. 5, Ln. 45-Col. 5, Ln. 55; the events are broken down into features (i.e., sub-trees)); and
generating, as an output of the machine-learning model, a vector representation of the tree structure of the communication workflow, the vector representation being learned using the one or more rooted sub-trees of each node or stage of the tree structure (see at least Fig. 2 and Col. 6, Ln. 31-Col. 6, Ln. 51; the feature vector (i.e., vector representation) of the tree structure may be output by the machine-learning model which was learned using the features (i.e., sub-trees) of the corresponding nodes).

Regarding claim 16, Kumari discloses all of the limitations of claim 15. Additionally, Kumari discloses wherein the operations further comprise: 
accessing a set of previously-executed communication workflows (see at least Col. 7, Ln. 4-47; historical data associated with user events and the corresponding clickstream data are accessed);  
defining a tree structure for each previously-executed communication workflow of the set of previously-executed communication workflows (see at least Col. 7, Ln. 4-47; the clickstream data is considered the tree structure for the workflow of the historical communications);  
inputting the tree structure of each previously-executed communication workflow of the set of previously-executed communication workflows into the machine-learning model (see at least Fig. 2 and Col. 6, Ln. 31-Col. 6, Ln. 51; the clickstream data (i.e., tree structures) may be put into a machine learning model);  
generating a vector representation representing the tree structure of each previously- executed communication workflow of the set of previously-executed communication workflows (see at least Fig. 2 and Col. 6, Ln. 31-Col. 6, Ln. 51; the feature vectors representative of historical clickstream data trees may be generated); and
storing the vector representation of each previously-executed communication workflow in a training data set (see at least Fig. 2 and Col. 8, Ln. 29-Col. 8, Ln. 31; the feature vectors may be used as training data for the final machine learning model).

Regarding claim 17, Kumari discloses all of the limitations of claim 15. Additionally, Kumari discloses wherein the vector representation of the tree structure is generated without evaluating a vector representation of an individual node of the plurality of nodes or of an individual stage of the one or more stages of the tree structure (see at least Fig. 2 and Col. 5, Ln. 45-Col. 5, Ln. 55; the events are broken down into features (i.e., sub-trees) which are then used to generate the feature vectors (i.e., vector representations) rather than the individual nodes being used to create the feature vectors (i.e., vector representations)).

Regarding claim 18, Kumari discloses all of the limitations of claim 15. Additionally, Kumari discloses wherein each node of the plurality of nodes and each stage of the one or more stages of the tree structure is associated with metadata used to characterize the task or a portion of the communication workflow (see at least Col. 4, Ln. 1-42; the events (i.e., tasks/nodes) may include metadata associated with the event (i.e., task/node) and is a portion of the clickstream (i.e., communication workflow)).

Regarding claim 19, Kumari discloses all of the limitations of claim 18. Additionally, Kumari discloses wherein the metadata associated with each node or stage represents a function performed by the task associated with the node or stage, respectively (see at least Col. 4, Ln. 1-42; the events (i.e., tasks/nodes) may include metadata associated with the event (i.e., task/node) and is a portion of the clickstream (i.e., communication workflow) and is associated with the function performed by the event).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumari, as applied to independent claims 1, 8, and 15 above, in view of U.S. Pub. No. 2021/0056434 (hereinafter, “Raghunathan”).

Regarding claim 6, Kumari discloses all of the limitations of claim 1. However, Kumari does not explicitly teach wherein the machine-learning model is a neural network configured to learn embeddings of the tree structure of the communication workflow.
Raghunathan, in the same field of endeavor, teaches wherein the machine-learning model is a neural network configured to learn embeddings of the tree structure of the communication workflow (see at least [0008] and [0013]; a neural network may be used to learn the embeddings of tree structures of the communication workflow).
One of ordinary skill in the art, before the time of filing, would have recognized that the neural network taught by Raghunathan was a well-known type of machine learning model as disclosed by Kumari, because a neural network is a type of machine learning model, and Raghunathan teaches that it may be used for learning tree structures of data; see Raghunathan at least at [0008] and [0013]. 

Regarding claim 13, Kumari discloses all of the limitations of claim 8. However, Kumari does not explicitly teach wherein the machine-learning model is a neural network configured to learn embeddings of the tree structure of the communication workflow.
Raghunathan, in the same field of endeavor, teaches wherein the machine-learning model is a neural network configured to learn embeddings of the tree structure of the communication workflow (see at least [0008] and [0013]; a neural network may be used to learn the embeddings of tree structures of the communication workflow).
One of ordinary skill in the art, before the time of filing, would have recognized that the neural network taught by Raghunathan was a well-known type of machine learning model as disclosed by Kumari, because a neural network is a type of machine learning model, and Raghunathan teaches that it may be used for learning tree structures of data; see Raghunathan at least at [0008] and [0013].

Regarding claim 20, Kumari discloses all of the limitations of claim 15. However, Kumari does not explicitly teach wherein the machine-learning model is a neural network configured to learn embeddings of the tree structure of the communication workflow.
Raghunathan, in the same field of endeavor, teaches wherein the machine-learning model is a neural network configured to learn embeddings of the tree structure of the communication workflow (see at least [0008] and [0013]; a neural network may be used to learn the embeddings of tree structures of the communication workflow).
One of ordinary skill in the art, before the time of filing, would have recognized that the neural network taught by Raghunathan was a well-known type of machine learning model as disclosed by Kumari, because a neural network is a type of machine learning model, and Raghunathan teaches that it may be used for learning tree structures of data; see Raghunathan at least at [0008] and [0013].

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2021/0209501 which relates to embedded machine learning; and
U.S. Pub. No. 2018/0285777 which relates to communication workflow for improving the ability to provide supporting information to a user during a communication transaction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663